Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION 
This is a response to amendment filed 03/09/2022. Claims 1-6 and 11-28 are pending in which non-elected claims 11-24 are withdrawn and claims 25-28 are newly added.	
Election/Restrictions
Claims 1-6 are allowable. The restriction requirement, as set forth in the Office action mailed on 06/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically apparatus claims 11-13 and method claims 14-20 have been amended to require the limitations of the product/apparatus claims; therefore, claims 11-20 are no longer withdrawn from consideration. The restriction requirement of 06/16/2021 is hereby withdrawn.
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
					
					Reasons for Allowance
Claims 1-6 and 11-28 are presently allowable.
	The following is a statement of reasons for the indication of allowable subject matter:
The prior arts discloses a RF system comprising an antenna coupled to a top surface of a circuit board; and a conductive layer over the circuit board; but fails to specifically teach at least a portion of the antenna directly between the conductive layer and the circuit board and a combination of the antenna and the conductive layer configured to produce a radiation pattern that comprises a main lobe, a highest gain direction of the main lobe being parallel to the top surface of the circuit board as defined in claim 1 and corresponding method claims 14, 21 and 25.
Claims 2-6 and 11-13, 15-20, 22-24 and 26-28 are allowed because they depend on the allowed based claim 1. 
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-7pm ET Monday & Wednesday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

February 4, 2022 		

/TRINH V DINH/           for Trinh V Dinh, Patent Examiner of Art Unit 2845